Citation Nr: 0937776	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  08-30 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a lumbar spine injury with 
degenerative joint disease.  

2.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to 
September 1966 and from August 1985 to August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in North Little Rock, Arkansas.  The Veteran 
testified before the undersigned Acting Veterans Law Judge in 
June 2009; a transcript of that hearing is associated with 
the claims folder.

The Veteran indicated at his August 2007 VA audiological 
examination that he has constant, bilateral tinnitus which he 
attributes to his military noise exposure.  The issue of 
entitlement to service connection for tinnitus has never been 
adjudicated by the VA.  In light of the fact that the Veteran 
has indicated his belief that this disability is related to 
service, and with consideration of the principle of liberally 
construing claims, the Board will REFER this issue to the RO 
for development and consideration.  

The issue of entitlement to a disability rating in excess of 
20 percent for residuals of lumbar spine injury with 
degenerative joint disease is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss is productive of no more 
than Level IV hearing acuity in either ear throughout this 
appeal; speech recognition abilities are not shown during 
this appeal to be worse than 94 percent in the right ear and 
96 percent in the left ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.85, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  A July 2007 letter expressly told him 
to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the aforementioned July 2007 letter satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, this letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  It also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  Finally, the July 2007 
letter was sent to the Veteran prior to the November 2007 
rating decision.  Thus, it was timely.  See Pelegrini, 18 
Vet. App. at 120.  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
his claim and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A.  In this regard, the Veteran's service 
treatment records are associated with the claims folder, as 
well as all relevant VA and non-VA treatment records.  In 
this regard, the Veteran testified in June 2009 that he 
receives all of his treatment through the VA and records 
dated through September 2008 are associated with the claims 
file.  The Board notes that the Veteran has not indicated 
that he has received any additional VA treatment for his 
hearing loss, including further audiometry testing, since 
September 2008.  Thus, it appears that all relevant records 
are associated with the claims file.  

The Board acknowledges that the Veteran submitted a consent 
form in August 2007 indicating that he received treatment for 
his disability at Little Rock Air Force Base Hospital; 
records from this facility were never obtained.  However, a 
September 2008 Report of Contact reflects that these 
treatment records pertain to the Veteran's period of active 
duty service.  Thus, they were already of record as part of 
his service treatment records.  No further action is 
therefore necessary with respect to these treatment records.  

The Veteran was afforded a VA audiological examination in 
August 2007 for the specific purpose of evaluating the 
severity of his current hearing loss disability.  Initially, 
the Board notes that the Veteran testified that he believed 
that his hearing has worsened since his most recent VA 
audiological examination.  Further questioning, however, 
revealed that he has noticed for difficulty hearing due to 
increased ringing in his ears from tinnitus.  Furthermore, 
rather than an actual decline of his hearing acuity, he 
indicated that his hearing has "worsened" because he is no 
longer able to wear his hearing aids as often as before due 
to an allergic reaction to his hearing aids.  

The Board is of the opinion that these latter statements 
indicate that it is not the Veteran's contention that a new 
audiological evaluation would reveal worsening pure tone 
thresholds and word recognition scores.  Rather, it appears 
that there are external factors which have made his hearing 
loss more noticeable or difficult to live with.  As this is 
manifestly different from an actual increase in his 
disability, the Board concludes that a remand for a new VA 
audiological examination on the basis of an asserted increase 
in disability is not warranted.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997) (a veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination).  

Turning to the adequacy of the August 2007 VA examination, 
the Board notes that in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), Martinak v. Nicholson, 21 Vet. App. 447, 
455-56 (2007), the Court noted that VA had revised its 
hearing examination worksheets to include the effect of the 
Veteran's hearing loss disability on occupational functioning 
and daily activities.  See Revised Disability Examination 
Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs 
Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2008).  
The Court also noted, however, that even if an audiologist's 
description of the functional effects of the Veteran's 
hearing loss disability was somehow defective, the Veteran 
bears the burden of demonstrating any prejudice caused by a 
deficiency in the examination.


In this case, the August 2007 VA examination, which was 
conducted prior to the examination worksheets were revised to 
include discussion of the effects of a hearing loss 
disability on occupational functioning and daily life, merely 
noted that the Veteran complained of persistent hearing loss.  
However, to the extent that the August 2007 examination 
report not include a discussion of the effects of the 
Veteran's hearing loss disability on occupational functioning 
and daily life, the Board finds no prejudice to the Veteran 
as a result of this omission because he (1) alleged no such 
prejudice and (2) stated on more than one occasion during the 
pendency of the claim the effects of his bilateral hearing 
loss disability on occupational functioning and daily life.  
See August 2007 lay statements of M.C., D.S., D.P., and the 
Veteran's spouse; June 2009 Travel Board Hearing Transcript.  
Moreover, as discussed in greater detail below, the evidence 
does not show that the Veteran's hearing loss disability has 
resulted in marked interference with employment or activities 
of daily life.  Thus, any error on the part of the August 
2007 VA examiner in failing to address the effects of the 
Veteran's hearing loss disability on occupational functioning 
and daily life in the examination report is harmless.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also notes that the Veteran's claims file was not 
reviewed as part of his August 2007 examination.  VA's duty 
to assist includes conducting a thorough and contemporaneous 
examination of the Veteran that takes into account the 
records of prior examinations and treatment as well as to 
provide a medical examination.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  However, in the present case, the 
Board observes that only evidence pertinent to his claim for 
an increased rating was his May 2007 claim for increase, 
which merely stated that he wanted to apply for an increased 
rating.  The remaining evidence consisted of service 
treatment records and records pertaining to the Veteran's 
earlier claim for benefits, which would not be relevant to 
the current claim for increase.  The Board therefore finds no 
prejudice in the unavailability of his claims file during his 
August 2007 examination.

Finally, the Veteran indicated at his June 2009 Board hearing 
that he did not agree with the VA's policy of conducting 
audiological testing in a sound-controlled room.  However, to 
the extent that the Veteran asserts that these testing 
procedures do not mimic real-world hearing loss and that any 
results are therefore inadequate for rating purposes, the 
Board observes that the Court upheld the standard of 
conducting audiometry testing in a sound-controlled room in 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained during 
audiometric evaluations.  See 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2008).  Ratings for hearing impairment range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometric 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles 
per second.  To evaluate the degree of disability from 
hearing impairment, the Rating Schedule establishes eleven 
auditory acuity levels designed from Level I for essentially 
normal acuity through Level XI for profound deafness.  See 
id.  Hearing tests are conducted without hearing aids, and 
the results of the above-described tests are charted on Table 
VI and Table VII.  See id.

Historically, the Veteran was granted service connection for 
bilateral hearing loss by RO rating decision dated in April 
1997 and assigned a 10 percent initial rating, effective 
September 1, 1996.  Thereafter, he filed a claim for an 
increased rating in May 2007.  He subsequently underwent a VA 
audiological evaluation in August 2007; the results of this 
examination demonstrate pure tone thresholds, in decibels, as 
follows: 


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
50
55
65
70
60
LEFT
45
55
65
75
60

Speech audiometry at this VA audiological examination 
revealed speech recognition ability of 94 percent in the 
right ear and 96 percent in the left ear.  Entering the above 
average pure tone thresholds and speech recognition abilities 
into Table VI reveals numeric designations of hearing 
impairment of II for each ear.  See 38 C.F.R. § 4.85.  
However, the Board observes that the results of the above 
audiological examination reflects hearing loss in both ears 
which meets the criteria of "exceptional hearing patterns" 
under 38 C.F.R. § 4.86(a).  As such, Table VIa is for 
application, and a numeric designation of IV may also be 
assigned for each ear.  Entering the highest possible 
category designations for each ear into Table VII (IV and IV) 
results in a 10 percent rating under Diagnostic Code 6100.  
Application of 38 C.F.R. § 4.86(b), if such were applicable, 
would yield the same results.

The Board has reviewed the remaining evidence of record.  
However, there are no additional audiometric findings 
available for the present appeal period with which to 
evaluate the Veteran's bilateral hearing loss disability.  
Thus, the competent evidence fails to show that the Veteran's 
bilateral hearing loss meets the criteria for a rating in 
excess of 10 percent at any time during this appeal.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007) (the Board must 
consider staged ratings); see also Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The Board acknowledges the lay 
assertions of record by the Veteran and his friends and 
family that his disability is worse than reflected by the 
current rating.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (the veteran as a lay person is competent to report 
information of which he has personal knowledge, i.e., 
information that he can gather through his senses).  However, 
in applying the schedular criteria to his hearing loss 
disability, lay statements alone cannot demonstrate 
entitlement to a higher disability rating.  They will, 
however, be considered in determining whether referral for 
extra-schedular evaluation is necessary.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007).  As a 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent, the Veteran's claim for a 
higher schedular rating must be denied.  

The above determination is based upon application of the 
pertinent provisions of VA's Rating Schedule.  The purpose of 
the Rating Schedule is to compensate a veteran for the 
average impairment in earning capacity resulting from his 
service-connected disability.  38 C.F.R. § 4.1 (2008).  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illness proportionate to the severity 
of the disability.  Id.  However, in some cases a disability 
may present exceptional or unusual circumstances with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b) (2008).  In these cases, a referral for 
consideration of an extra-schedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the rating schedule.  Id.  If 
there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment 
of an extra-schedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required.  38 
C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Veteran has contended throughout this appeal that he 
experiences significant difficulty understanding what people 
are saying.  In support of this contention he submitted 
numerous lay statements from people who have known him for 
many years who could attest to his problems carrying on a 
conversation.  More recently, he testified that he also has 
significant problems with hearing due to the fact that he can 
no longer wear his prescribed hearing aids for long periods 
of time because of an allergy to the materials.  Based on 
these issues, the Veteran asserts that he is entitled to a 
rating in excess of the 10 percent he is currently assigned.  

The rating criteria for a hearing loss disability, as 
described above, focus on hearing sensitivity and speech 
discrimination abilities.  Thus, it appears that the 
Veteran's symptomatology is adequately contemplated by the 
Rating Schedule.  And while the Board acknowledges that his 
problems with being unable to wear hearing aids for 
significant periods of time may reflect an unusual disability 
picture, there is no indication that his hearing loss 
disability, to include any allergic reaction to hearing aids, 
has resulted in 'other related factors,' such as frequent 
hospitalization or "marked" interference with employment.  
In fact, the Veteran testified that he recently retired due 
to his age; he did not identify any problems created by his 
hearing loss which affected his former employment.  It is 
also important to note that the audiological testing is 
conducted without the use of hearing aids.  The findings of 
the August 2007 VA examination therefore represent the 
Veteran's hearing loss disability at its worse (without 
hearing aids), which has been used in the currently assigned 
10 percent rating.  In sum, the Board finds that the 10 
percent rating presently assigned to the Veteran's hearing 
loss disability reasonably describes his disability level and 
impairment in earning capacity.  Therefore, no extra-
schedular referral is required.  Thun v. Peake, 22 Vet. App. 
111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995); 38 C.F.R. 
§ 3.321(b)(1).  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss is denied.


REMAND

The Veteran contends that he is entitled to a disability 
rating in excess of 20 percent for his service-connected 
residuals of a lumbar spine injury with degenerative joint 
disease.  It was noted at the June 2009 Board hearing that 
his spine was most recently examined by the VA in August 2007 
and that it was his belief that his lumbar spine disability 
had worsened significantly since then.  Notably, he indicated 
that he had been wearing his back brace prescribed by the VA 
more often and that he felt that his range of motion had 
decreased.  He also testified that he experienced pain 
radiating down both his legs, whereas he expressly denied any 
radiculopathy or neurologic deficit at the August 2007 VA 
examination.  

In light of the Veteran's lay assertions that his lumbar 
spine disability has worsened, and more specifically, lay 
testimony that his range of motion has decreased and that he 
now experiences radicular symptoms, the Board finds that a 
remand is necessary to re-evaluate the current level of 
severity of this disability.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997) (a veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination).  See also Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty to assist 
includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse); VAOPGCPREC 
11-95 (1995).  

While this appeal is on remand, the Veteran is free to submit 
any additional evidence in support of his appeal, including 
information regarding treatment for his lumbar spine 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
submit information regarding any treatment 
received for his service-connected lumbar 
spine disability since September 2008.  
After securing any necessary release, 
obtain any identified outstanding records.  

2.  After the Veteran has been provided a 
reasonable opportunity to provide evidence 
in accordance with the above directives 
and any records received have been 
associated with the claims folder, 
schedule him for a VA spine examination to 
determine the current severity of his 
service-connected residuals of a lumbar 
spine injury with degenerative joint 
disease.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review was completed.  All indicated 
tests should be performed and the findings 
reported in detail.  Following a review of 
the record and an examination of the 
Veteran, the examiner should:

    (a) Describe any signs and symptoms 
associated with the Veteran's lumbar spine 
disability.  Such findings should include 
specific findings as to the range of 
motion of the thoracolumbar spine.  Any 
pain during range of motion testing should 
be noted, and the examiner should 
accurately measure and report where any 
recorded pain begins and ends when 
measuring range of motion (with and 
without repetition).  He/she should also 
note whether there is any objective 
evidence of weakness, excess fatigability, 
and/or incoordination associated with the 
Veteran's lumbar spine disability.  If 
observed, the examiner should specifically 
comment on whether the range of motion is 
further affected, and if possible, provide 
the additional loss of motion in degrees.  
The examiner should also state whether 
there is any abnormality of the spine, 
including evidence of ankylosis.  

    (b) Indicate whether the Veteran's 
lumbar spine disability is manifested by 
incapacitating episodes, and if so, the 
examiner should indicate the frequency and 
duration of such incapacitating episodes.  
Note: An incapacitating episode is defined 
as period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires physician-prescribed bed rest and 
treatment by a physician.

    (c) Identify all impairments associated 
with the Veteran's service-connected 
residuals of a lumbar spine disability 
with degenerative joint disease, including 
any associated neurological impairment or 
bladder, bowel, or sexual dysfunction.  
The examiner should specifically comment 
on the nature and severity of any claimed 
pain radiating down the bilateral lower 
extremities.  The examiner should also 
expressly differentiate any impairment 
caused by a disorder other than the 
Veteran's service-connected lumbar spine 
disability, offering an 
opinion/explanation as to why such 
neurological impairment is not associated 
with this disability.

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


